DETAILED ACTION
Status of Claims
	Claims 1-6, 8-15 and 17-19 are pending.
	Claims 7, 16 and 20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.
	New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2022 was filed after the mailing date of the Non-Final Office action on 18 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drewery (US 6,699,396).
	Regarding claim 1, Drewery discloses a method for electroplating large copper interconnects (title) (= a method of electroplating), the method comprising:
	Forming a release layer (148) on a semiconductor wafer (Col. 5 lines 41-45, 55-59, Figure 3) (= forming a first mask layer on a semiconductor substrate)
	Forming a seed layer (204) overlying the release layer (Col. 7 lines53-56, Figure 6) (= forming a seed layer overlying the first mask layer);
	Forming a conformal dielectric layer (252) (Figures 7-8, Col. 8 lines 14-36) (= forming a second mask layer overlying the seed layer);
	Electroplating copper (280) (Figure 9, Col. 8 lines 37-52) (= after forming the first mask layer, the seed layer, and the second mask layer, plating an amount of metal on the semiconductor substrate, wherein a portion of the metal plates over the first mask layer); and
	Removing the release layer such that electroplating copper is removed (Figure 10, Col. 8 line 63- Col. 9 line 30) (= removing the first mask layer, wherein the portion of the metal plated over the first mask layer is removed with the first mask layer).
	Regarding claims 2 and 18, Brewery discloses the method further comprising opening a portion of the release layer (Figure 4) (= opening a portion of the first mask layer, wherein the seed layer forms on the semiconductor substrate where the first mask layer is open). 
	Regarding claim 4, Brewery discloses wherein the conformal dielectric layer (252) is opened in a portion, wherein the layer (252) is opened in line with each opening formed in the release layer (148), and wherein the layer (252) is opened in a location where the release layer remains (top portion) (Figure 8). Brewery discloses a plurality of openings (Col. 6 lines 61-62).  
	Regarding claim 5, Brewery discloses wherein subsequent the plating, removing the conformal dielectric layer (252) (Figure 10). 
	Regarding claim 9, Brewery discloses wherein the portion of the metal plated on the release layer is plated in a non-uniform pattern (Figure 9). 
	Regarding claim 10, Brewery discloses the claimed invention as described above.  Brewery discloses the claimed “contact locations” since any portion of the opening reads on the claimed “contact locations”.  Contact does not require conductivity or any other composition.  The seed layer of Brewery discloses a “conductive coupling” since the seed layer of Brewery is conductive and in contact with the opening.  The instant claim does not indicate any further conductivity required nor does it indicate any specific coupling beyond a contact location.  The plated layer of Brewery (280) has physically separated portions including on top of release layer and within the opening (Figure 9). 
	Regarding claim 11, Brewery discloses forming a conformal dielectric layer (252) overlying the seed layer (204) (Figures 7-8). 
	Regarding claim 12, Brewery discloses opening a portion of the conformal dielectric layer, wherein the conformal dielectric layer (252) is opened in line with each opening formed in the release layer (148) (Figure 8). 
	Regarding claim 13, Brewery discloses opening the conformal dielectric layer (252) at one or more locations exposing the seed layer and release layer (148) (Figure 8).  The instant claim does not indicate exposure to what element.  The conformal dielectric layer is removed from the top of the release layer therefore discloses the claimed exposure.  
	Regarding claim 14, Brewery discloses subsequent to plating, removing the conformal dielectric layer (252) (Figure 10). 
	Regarding claim 17, Brewery discloses the claimed invention as described above.  Further, Brewery discloses opening the conformal dielectric layer (252) such that a portion of the semiconductor substrate is exposed by the opening.  The Examiner takes the position that the layers provided on the semiconductor substrate are a part of the semiconductor substrate, therefore any exposure of the layers reads on the instant claim language.  Moreover, the instant claim does not describe what exposure is required in regards to what the substrate is exposed to.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewery (US 6,699,396).
Regarding claim 3, Brewery does not explicitly disclose wherein the first mask layer is opened over contact pads on the semiconductor substrate, however, Brewery discloses that the first dielectric layer (100) may be provided with metal interconnects embedded in it (Col. 5 lines 42-54). The teachings of Brewery include the formation of interconnects for semiconductor devices and therefore the presence of contact pads would be expected and/or obvious when producing the semiconductor device.  
Regarding claim 8, Brewery discloses the release layer (148) and conformal dielectric layer comprising polymer materials.  The release layer is optionally a polymer (e.g. LOL 1000) which is capable of being exposed and developed through light irradiation (Col. 6 lines 2-35). The conformal dielectric layer is also optionally a polymer layer (Col. 5 lines 46-49, Col. 8 lines 14-24). A polymer material is capable of being utilized as a photoresist.  The instant claim does not further limit the composition of the photoresist or provide any method step (e.g. exposure, development, irradiation).  The instant claim does not positively recite the steps of photolithography for either mask layer.  
Claim(s) 6, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewery (US 6,699,396) in view of Hsu (US 2006/0131176).
	Regarding claims 6, 15 and 19, Brewery discloses removal of the seed layer through lift-off of the release layer by dissolution of the release layer.  Brewery does not explicitly disclose the etching of the seed layer, however, it is well known that seed layer removal is performed by etching of the seed layer.  For example, Hsu discloses that a conductive seed layer is removed by etching to influence the precision of the shape and size of the fine lines [0007].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to additionally etch the seed layer to provide increased precision of the shape and size of the interconnect lines. Regarding claim 19, the conformal dielectric layer is removed subsequent to plating.  

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered.  The remarks on pages 5-8 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be explicitly addressed at this time.  New grounds of rejection are presented above as necessitated by amendment. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795